        Case 3:20-cv-01035-SI       Document 163     Filed 09/03/20   Page 1 of 3




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 616-7919
Fax: (202) 616-8460

Attorneys for Defendants

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                     Case No. 3:20-cv-1035-SI
              Plaintiffs.                          FEDERAL DEFENDANTS’
                                                   UNOPPOSED MOTION TO FILE
                                                   UNDER SEAL DOCUMENT
       v.                                          SUPPLEMENTING FEDERAL
                                                   DEFENDANTS’ PROPOSAL ON
CITY OF PORTLAND, et al.,                          UNIFORM MARKINGS
              Defendants.




                            MOTION TO FILE UNDER SEAL – 1
         Case 3:20-cv-01035-SI         Document 163       Filed 09/03/20      Page 2 of 3




                                      L.R. 7-1 Certification

       Federal Defendants conferred on this Motion with counsel for the other parties, and they

do not oppose this Motion.

                              MOTION TO FILE UNDER SEAL

       Federal Defendants submit this motion to file one exhibit to Federal Defendants’

Proposal on Uniform Markings under seal after the Court conducts an in camera review.

       This Court ordered the parties to “confer regarding how the Federal Defendants can place

unique identifying markings (using numbers and/or letters) on the uniforms and/or helmets of the

officers and agents of the Federal Defendants who are specially deployed to Portland so that they

can be identified at a reasonable distance and without unreasonably interfering with the needs of

these personnel.” ECF No. 157 at 60. Because the parties were unable to “reach agreement

within 14 days,” Federal Defendants now “submit [their] own proposal.” Id. Federal Defendants

have attached, as an exhibit to that filing, a declaration in support of that document, in which the

federal law enforcement officer declarant is identified only as CBP SOG-1.

       Federal Defendants seek to file versions of that declaration with the officer’s name and

signature, as Exhibit 2, under seal after the Court reviews it in camera. Previously, this Court

granted similar motions to file documents under seal containing the names of federal law

enforcement officers given the potential threats to such officers if their names (and by extension,

their other personal information) were disclosed. ECF Nos. 103, 104. Similarly, this Court

entered a stipulated protective order recognizing that the personally identifiable information of

federal law enforcement officers should be protected because release of the names “could

endanger the privacy and safety of such officers.” ECF No. 131 at 2-3.




                             MOTION TO FILE UNDER SEAL – 2
         Case 3:20-cv-01035-SI         Document 163        Filed 09/03/20    Page 3 of 3




       For the same reasons, Federal Defendants respectfully request that the Court issue an

order permitting the filing under seal of Exhibit 2.




Dated: September 3, 2020                               Respectfully submitted,

                                                       ETHAN P. DAVIS
                                                       Acting Assistant Attorney General

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                       DAVID M. MORRELL
                                                       Deputy Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch

                                                       BRIGHAM J. BOWEN
                                                       Assistant Director, Federal Programs Branch

                                                       ANDREW I. WARDEN
                                                       Senior Trial Counsel

                                                       /s/ Jordan L. Von Bokern
                                                       JORDAN L. VON BOKERN (DC 1032962)
                                                       JEFFREY A. HALL
                                                       KERI L. BERMAN
                                                       Trial Attorneys
                                                       U.S. Department of Justice
                                                       Civil Division
                                                       1100 L Street, NW
                                                       Washington, D.C. 20530
                                                       Tel.: (202) 616-7919
                                                       Fax: (202) 616-8460

                                                       Attorneys for Defendants




                             MOTION TO FILE UNDER SEAL – 3
